id office uilc cca_2010110116555047 number release date from ----------------------- sent monday november pm to ----------------- cc ------------------ subject re form 1120x for ------ hi ----------- the email responds to your request for assistance you asked for advice regarding whether there is any limitations_period applicable to reducing tax_liability based on a net_operating_loss nol_carryback sec_6511 provides that a c laim for credit or refund of an overpayment shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_6511 provides an additional special period of limitation with respect to a claim for a refund_or_credit relating to an overpayment attributable to a nol_carryback the relevant portion of sec_6511 provides in lieu of the year period of limitation prescribed in sec_6511 the period shall be the period ending years after the due_date of the return plus extensions for the taxable_year of the nol in this case the service disallowed the taxpayer’s purported claim for credit because it determined that it was untimely however you provided that the nol_carryback if allowed would not result in an overpayment which would generate a credit or refund but would simply reduce the taxpayer’s outstanding tax_liability even though there are restrictions on the time within which the service may allow a claim for credit or refund no such statutory impediments exist to prevent the carryback of an nol to reduce a taxpayer’s outstanding tax_liabilities please let me know if you have any questions thank you ----------------------- ---------------------
